Citation Nr: 9929510	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for rheumatic heart disease with aortic stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
July 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO 
denied entitlement to an evaluation in excess of 10 percent 
for rheumatic heart disease with  aortic stenosis.

The veteran was scheduled for a personal hearing before the 
RO in January 1999.  Said hearing was rescheduled at the 
veteran's request.  Subsequent to rescheduling, the veteran 
withdrew his hearing request, and by his representative's 
statement of July 1999 the veteran waived his right to a 
hearing.  Thus, this appeal is appropriately before the Board 
for review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran does not have a medical history of valvular 
disease reflecting a workload of greater than 5 METs but not 
greater than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or a medical history of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.
 
3.  The veteran has a medical history of dizziness and 
fatigue on exertion, dyspnea, malaise; chronic obstructive 
pulmonary disease, hypertension, and inactive rheumatic heart 
disease with aortic stenosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for rheumatic heart disease with aortic stenosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran suffered an 
onset of rheumatic fever in December 1953.  He was discharged 
from service in June 1954 after a Physical Evaluation Board 
concluded that the veteran was unfit for service after having 
been diagnosed with inactive rheumatic valvulitis, with 
deformity of the valves and mild aortic stenosis.  

The veteran filed a claim for benefits in May 1954.  By a 
July 1954 rating decision, the RO granted the veteran service 
connection for "rheumatic valvulitis, inactive, with 
deformity of valves, aortic stenosis, mild."  A disability 
rating of 30 percent was assigned.

The veteran presented for routine VA examination in May 1957 
with complaint of tiring "a little more easily than I used 
to."  No cardiac enlargement on percussion was found and 
rhythm was regular.  A grade II aortic systolic murmur and a 
grade II apical systolic murmur were found.  No cyanosis or 
dyspnea was noted, and there was no congestion of the lungs.  
There was no enlargement of the liver and no peripheral 
edema.  The VA examiner reported that the palpable peripheral 
arteries felt normal.  Diagnosis was rheumatic heart disease 
with cardiac stenosis.

After the May 1957 VA examination, the RO issued a rating 
decision in June 1957 which reduced the disability rating for 
the veteran's rheumatic heart disease from 30 percent to 10 
percent.  The veteran did not file a disagreement with said 
decision.

The veteran filed a request for an increase in his service-
connected disability in March 1998, and submitted medical 
records reflecting treatment he had received from private 
physicians between October 1995 and December 1997.  Chest X-
rays taken in October 1995 revealed that the veteran's heart 
size was normal, and showed no evidence of congestive failure 
or active pulmonary disease.  

In a medical report reflecting examination by a private 
physician in October 1995, the veteran's prior history of his 
service-connected rheumatic fever was noted.  The physician 
indicated that "the [veteran] was hospitalized [in-service] 
for about five months, it seems as though he had some 
arthritis and now has a heart murmur, but otherwise has not 
had any follow-up nor long term sequela from his rheumatic 
fever."  Regarding his social history, the veteran told the 
physician that he had worked at a wood mill for the prior 
seven and a half years, and had "lot of dust and glue 
exposure."  

The veteran also reported working as a crop duster and 
farmer.  He reported that he had a 40-50 pack year smoking 
history but that he had quit smoking five years before.  
Diffuse inspiratory and expiratory wheezing throughout all 
regions of the lung fields were noted, as were some faint 
bibasilar crackles.  Examination of the veteran's 
cardiovascular system revealed a regular heart rhythm, with 
normal S1 and S2 sounds.  A faint 2/6 systolic murmur was 
noted as difficult to discern.  Diagnosis in pertinent part 
was obstructive lung disease, hypertension, allergic 
symptoms, and history of rheumatic fever.  

The veteran underwent a February 1996 stress test performed 
by a private physician, which revealed that "basically there 
was no evidence of stress induced ischemia . . . ."

The veteran underwent cardiac catheterization in March 1996.  
No complications were encountered and the procedure was 
tolerated well.  Diagnosis after the procedure was normal 
left ventricular function, normal coronary arteries, and 
normal right-sided pressures.

In April 1998, the veteran presented for VA outpatient 
examination with complaints of dizziness on exertion and 
malaise.  Examination of his cardiovascular system revealed a 
regular heart rhythm and normal S1 and S2 sounds.  A 2/6 
heart murmur was heard.  Oxygen saturation at rest was 96 
percent, and after a "hike" around the VA facility, the 
veteran's oxygen saturation was 97 percent.


The veteran was afforded VA examination for evaluation of his 
rheumatic heart disease in May 1998.  The VA physician 
reported that he had reviewed the veteran's claims file 
completely.  The veteran presented to the examination with 
complaints of dyspnea on exertion that seemed to have 
progressively worsened over the prior two years to the point 
that he tired "even by carrying groceries from the car to 
the house."  He told the examiner that his shortness of 
breath improved with use of the prescription inhalers.  The 
veteran also complained of a persistent ache on the left side 
of his chest, with a sharp, intermittent pain in the same 
area that occurred spontaneously and lasted "for a few 
seconds."  The veteran reported that his "lightheadedness" 
is brought on by exertion, or "sometimes from going from a 
sitting to a standing position."  The veteran denied any 
other heart disease.

The VA physician noted in the May 1998 examination report 
that the veteran's medical history included rheumatic fever, 
chronic obstructive pulmonary disorder, and hypertension.  In 
general, the veteran appeared as an obese male in no acute 
distress.  Regarding the veteran's cardiovascular system, the 
VA examiner noted a regular rate and rhythm, and found normal 
S1 and S2 sounds.  No S3 or S4 was heard.  A 3/6 systolic 
ejection murmur was heard throughout the pericardium with 
radiation bilaterally to the carotids.  No heaves or trills 
were palpable.  Concurrent echocardiogram (ECG) imaging 
revealed thickened aortic valve leaflets.  

The ECG confirmed the diagnosis of mild aortic stenosis but 
no aortic insufficiency was found.  Electrocardiogram (EKG) 
showed normal sinus rhythm with no abnormalities.  Chest X-
rays revealed a normal heart size, with mild increased 
interstitial markings; and normal pulmonary vasculature, with 
no infiltrates.  Diagnosis was history of rheumatic heart 
disease and mild aortic stenosis with no evidence of 
congestive heart failure, angina, or syncope.  Also diagnosed 
were hypertension, and "probably cardiopulmonary obstructive 
disease (COPD), which more likely than not is the cause of 
[the veteran's] shortness of breath."  



In July 1998, the RO issued a decision which denied the 
veteran's request for an increased evaluation, finding that 
the recent medical records did not show evidence of 
congestive heart failure.  The RO noted that the veteran's 
April 1998 ECG showed no aortic insufficiency, with thickened 
aortic valve leaflets and mild stenosis.  The RO also noted 
the April 1998 EKG results which demonstrated a normal sinus 
rhythm and evidenced no abnormalities.

Since July 1998, additional medical records have been 
obtained which reflect the veteran's medical care at the VA 
facility in Boise up until June 1999.  

In December 1998, the veteran presented for a "stress test" 
with complaints of dizziness on exertion and lightheadedness 
"which has been progressive over the past two years."  The 
veteran stated that the symptoms were relieved with rest.  He 
reported that he had quit smoking in approximately 1990.  He 
reported an occupational history that included, among other 
positions, ten years of employment at a pulp mill with 
significant amounts of formaldehyde exposure, and employment 
as a crop duster (on air and land) for 15 years.  

Cardiovascular examination revealed regular rhythm and rate, 
normal S1 and S2 sounds, and a 2/6 systolic murmur.  Oxygen 
saturation was 95 percent at rest and 98 percent after 
walking. Diagnosis was "exertional dyspnea of unclear 
etiology."  The examining physician noted that the 1996 
cardiac catheter "made angina seem unlikely, and review of 
the ECG did not indicate significant valvular disease.  The 
physician also found it "interesting that the oxygen 
saturation increased with exertion today."  The physician 
opined that possible pulmonary etiologies include reactive 
airway disease, interstitial lung disease, extrathoracic 
obstruction, chronic pulmonary edema, and sleep apnea.  

On clinical examination in January 1999, the veteran repeated 
his complaint of suffering from shortness of breath.  The 
physician reviewed results of the veteran's prior stress 
test, and noted that it showed normal lung function.  

The physician opined that although the stress test had not 
attained the predicted heart rate so as to adequately assess 
cardiac ischemia, the test did reflect that the veteran had 
not developed chest pain or EKG changes suggesting ischemia.  
Diagnosis after examination was "dyspnea -- stable, etiology 
unclear, normal pulmonary exercise test."  

In March 1999, the veteran reported for an exercise treadmill 
test with complaints of dizziness, primarily after exertion, 
that resolved with rest.  The veteran developed exertional 
dizziness and shortness of breath after 90 seconds of 
treadmill testing.  Lab tests were interpreted to show a one 
percent to 15 percent stenosis of the bilateral internal 
carotid arteries.  Based on the veteran's symptoms, the 
physician referred the veteran for an ear, nose, and throat 
consultation.

After cardiopulmonary exercise testing in April 1999, the 
physician reported that the veteran's normal and maximal 
oxygen consumption did not suggest a cardiopulmonary exercise 
limitation.  Suboptimal cardiac stress was found, with no 
evidence of cardiac limitation.  No ventilatory or 
oxygenation limitation was indicated.  The physician opined 
that, "[o]verall, [the veteran] reached predicted maximal 
oxygenation for [his] age and body weight, which indicates 
normal cardiopulmonary response to exercise without 
limitation.  Causes of exercise limitation in this setting 
include deconditioning, poor effort, or non-cardiopulmonary 
causes (i.e. dizziness, arthritis, back pain)." 

The veteran reported for further physical examination at the 
VA outpatient clinic on May 7, 1999.  Diagnosis was 
"[e]xercise intolerance, marked [with] d[i]sequilibrium, 
visual disturbance, and dyspnea."  The examining physician 
opined that "previous evaluation would seem to exclude 
cardiac and pulmonary etiology." 

The veteran also reported for an ear, nose, and throat 
consultation on May 7, 1999.  He complained of continuing 
lightheadedness and disequilibrium on exertion, particularly 
after using his arms vigorously.  The examining physician 
noted that the veteran had a longstanding bilateral 
sensorineural hearing loss.  

On assessment, the examining physician opined that "I am 
suspicious that this represents vertebrobasilar insufficiency 
or inadequate posterior circulation given its relationship to 
exercise rather than any head motion."

Criteria

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  Id. at 
631-632; Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

The veteran has asserted that his rheumatic heart disease 
with aortic stenosis is more disabling than contemplated by 
the current evaluation, and thus the Board finds that his 
claim of increasing severity of his service-connected 
rheumatic heart disease establishes a well-grounded claim for 
an increased evaluation.  See Proscelle, 2 Vet. App. at 631.  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1998); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1998); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  

In any case, with particular regard to the veteran's request 
for an increased schedular evaluation, the Board will only 
consider the factors as enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As noted above, a 10 percent disability rating is currently 
in effect for the veteran's service-connected rheumatic heart 
disease with aortic stenosis under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000.  Pursuant to Diagnostic Code 
7000, a 10 percent rating is warranted where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication is required.  

A 30 percent rating is warranted where there is a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  

A 60 percent rating is warranted where there has been more 
than one episode of congestive heart failure in the past 
year; where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  Id.  

A 100 percent rating is warranted for chronic congestive 
heart failure; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis

The Board has considered the veteran's statements describing 
the symptoms of his rheumatic heart disease.  However, his 
statements must be viewed in conjunction with the medical 
evidence of record.  As previously set forth, in order to be 
entitled to a disability rating in excess of 10 percent, the 
medical evidence must show that at a minimum, the veteran's 
service-connected disability is productive of a workload of 
greater than 5 METs but not greater than 7 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

The Board finds that the competent and probative evidence of 
record, including VA outpatient medical reports, the 1998 VA 
examination results, and the records reflecting private 
medical treatment do not show that the veteran's rheumatic 
heart disease warrants a 30 percent evaluation under 
Diagnostic Code 7000.  The Board concludes that the competent 
record of evidence establishes diagnoses of chronic 
obstructive pulmonary disease, hypertension, stable minimal 
aortic stenosis, dyspnea, exercise intolerance, and a history 
of rheumatic fever.  What the medical evidence does not 
establish is that the veteran suffers from valvular heart 
disease that would warrant a disability rating in excess of 
the 10 percent already assigned.  See Diagnostic Code 7000.

As outlined above, the preponderance of the pertinent medical 
evidence of record establishes that the veteran's symptoms of 
dizziness on exertion and lightheadedness are more likely 
than not the result of a pulmonary-related disorder (such as 
chronic obstructive pulmonary disease), and not a cardiac-
related disorder.  Although nearly all physicians of record 
have noted the history of the veteran's service-connected 
rheumatic fever with aortic stenosis, none have provided an 
opinion or diagnosis that said history of rheumatic fever is 
causally related to the veteran's present symptoms of 
dizziness on exertion and shortness of breath.  While a 
definite etiology of the veteran's current symptoms has not 
yet been established, the record is devoid of competent 
evidence showing that the veteran's current equilibrium 
disorder is a result, either directly or indirectly, of his 
service-connected disability.

The Board finds that the competent evidence of record 
reflecting the veteran's most recent medical picture 
demonstrates that he suffers minimal exercise limitation, no 
cardiac limitation, and normal cardiopulmonary responses to 
exercise without limitation.  Further, the most current 
evidence of record shows that the causes of the veteran's 
exercise limitation, to whatever extent, are more likely than 
not the result of poor conditioning, poor effort, or non-
cardiopulmonary causes.  As demonstrated above, a 
preponderance of the competent evidence is against the 
veteran's claim as such evidence has not shown that the 
symptoms from which he currently suffers are attributable to 
his service-connected disability.  Thus, the Board finds that 
the veteran's claim must be denied.  See, e.g., Francisco, 7 
Vet. App. 55.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, 1 Vet. App. 589.  As demonstrated 
above, the current evidence does not provide a basis which 
permits an evaluation in excess of 10 percent.  Specifically, 
the medical findings do not demonstrate that the degree of 
impairment resulting from the veteran's rheumatic heart 
disease with aortic stenosis meets or more nearly 
approximates the criteria for a disability rating in excess 
of the 10 percent already assigned.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code 7000.  


Since the veteran's rheumatic fever with aortic stenosis does 
not meet the criteria for a 30 percent rating, it is 
axiomatic that the Board also finds that his symptoms, if 
any, from his rheumatic heart disease with aortic stenosis do 
not meet the criteria for a 60 percent or 100 percent rating.

Finally, the Board notes that when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).  

The Board, for the reasons set forth above, and in accordance 
with the provision of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999), concludes that the veteran's symptoms, manifestations, 
and residuals of rheumatic heart disease with aortic stenosis 
are consistent with the 10 percent rating currently assigned, 
and that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent.  The 
evidence is not in relative equipoise, and the disability 
picture, as discussed above, does not approximate the 
criteria for a higher rating.  Accordingly, the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1999) are 
not for application.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
veteran the criteria required for a grant of an increased 
evaluation on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1), it did not discuss the criteria in this 
regard.  It may be construed that the RO did not consider the 
veteran's disability to be unusual or exceptional in nature, 
thereby precluding assignment of an increased evaluation on 
an extraschedular basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature.  His rheumatic heart 
disease, reported by history, has not been shown to have 
markedly interfered with employment or to have required 
frequent inpatient care thereby rendering impractical the 
application of the regular schedular standards.  The current 
10 percent evaluation adequately compensates the veteran for 
the level of extent of severity of his rheumatic heart 
disease.  No basis exists upon which to predicate a referral 
of the case to the VA Director or Undersecretary for 
consideration of an extraschedular evaluation under the 
criteria of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for rheumatic heart disease with aortic stenosis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

